PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


                                                    Application Number: 16/567,681
                                                           Filing Date: 11 Sep 2019
                                                          Appellant(s): Wynne et al.



__________________
The Government of the United States of America, 
as represented by the Secretary of the Navy 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,031,013 to Scherzer et al.
As to claims 1-2, 4-5, and 10, Scherzer discloses polyurethane foams produced by copolymerizing the biuret of hexamethylene diisocyanate, a polyethylene glycol having a hydroxyl number of 190 mgKOH/g = MW of 590 g/mol, and a polyetherol based on glycerol, propylene oxide and ethylene oxide that has a hydroxyl number of 55 mg KOH/g = 3,000 g/mol, this is taken to meet ethoxylated glycerol.  The molar ratio of polyethylene glycol to ethoxylated glycerol = 0.063:0.0125 (37.5 / 590 : 37.5 / 3,000).  The copolymerization is conducted in the presence of water that reacts with diisocyanate to form amine and carbon dioxide thus foaming the reaction.  The amine would react with the diisocyanate component (6:58-64, 12:13-30).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,031,013 to Scherzer et al.

At the time of filing it would have been obvious to a person of ordinary skill in the art to use a lower molecular weight ethoxylated glycerol to produce a more rigid polyurethane foam based on the desired final application (9:30-37).
As to claim 6, Scherzer teaches a molar ratio of NCO to NCO-reactive groups of 0.05-1:15:1 (9:33, which overlaps the claimed range.  At the time of filing it would have been obvious to maintain the NCO to NCO-reactive groups within the claimed range to produce a more flexible polyurethane foam (9:33).

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,031,013 to Scherzer et al. in view of U.S. Patent Pub. No. 2004/0153040 to Martineau et al. and U.S. Patent Pub. No. 2008/0107718 to Baron et al.
As to claims 7 and 11, Scherzer discloses polyurethane foams produced by copolymerizing the biuret of hexamethylene diisocyanate, a polyethylene glycol having a hydroxyl number of 190 mgKOH/g = MW of 590 g/mol, and a polyetherol based on glycerol, 
Scherzer fails to teach the addition of a poloaxmer.
Martineau discloses polyurethane adhesives suitable for wound dressings that comprising surfactants, such as oxypropylene-oxyethylene copolymers (poloxamer, Pluranics, Abstract, 0059).  Baron discloses polyurethane wound dressings that comprise poloxamers (0063).
At the time of filing it would have been obvious to add the poloxamer taught in Martineau to the compound of Scherzer to improve its hydrophilic properties and to enhance the wetting of the substrate as taught in Baron (0063).
As to claim 9, Scherzer does not expressly disclose a bandage comprising the polyurethane foam.
Martineau teaches polyurethane tissue adhesives that comprise water (taken to meet bandage, Abstract).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the polyurethane foam of Scherzer as part of a bandage as taught in Martineau based on the tenet wherein it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (tissue adhesive)…The idea of combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

(2) Response to Argument
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that all of the claim limitations are not disclosed in Scherzer because Scherzer teaches a polyetherol based on glycerol, alkoxylated using propylene oxide and capped using ethylene oxide and this polyol is different than the claimed “a glycerol ethoxylated.”  
This is not found persuasive because 1) the structure of glycerol ethoxylate is not claimed, 2) glycerol ethoxylate is not limited to just the structure shown on page 3 of the Appeal Brief as alleged by applicant, and 3) the applicant has not provided any literature that shows “a glycerol ethoxylate” can only be represented by the structure of page 3 of the Appeal Brief.  
1) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., structure on page 3 of the Appeal Brief) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
2) A glycerol ethoxylate is not limited to reactants only consisting of glycerol and ethylene oxide as alleged by applicants arguments and structure.  A glycerol ethoxylate can include additional reactants, such as propylene oxide (as used in Scherzer) and would still fall under the claim limitation “a glycerol ethoxylate.”  Accordingly, to a person of ordinary skill in 
3) The structure alleged by applicant that represents “a glycerol ethoxylate” is not supported by evidence that shows a glycerol ethoxylate can only be represented by structure 1 on page 3 of the Appeal Brief.  Accordingly, to a person of ordinary skill in the art polyol 3 of Scherzer that comprises glycerol and ethylene oxide falls under the broad recitation “a glycerol ethoxylate.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        
Conferees:
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763 

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.